Case: 1:20-cr-00077-TSB Doc #: 56 Filed: 09/02/20 Page: 1 of 1 PAGEID #: 1388




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

   UNITED STATES OF AMERICA,                    )       CASE NO. 1:20-CR-00077
                                                )
          Plaintiff                             )       JUDGE TIMOTHY S. BLACK
                                                )
   vs.                                          )
                                                )       ENTRY OF APPEARANCE AND
   LARRY HOUSEHOLDER,                           )       NOTICE OF SUBSTITUTION OF
                                                )       COUNSEL
          Defendant                             )

          Now come Mark B. Marein and Steven L. Bradley and hereby enter their appearance as

   trial counsel on behalf of the Defendant, Larry Householder, in the above-captioned case.

   Substituting counsel enter their appearance in substitution of current counsel of record. Future

   notices and correspondence should be directed to substitute counsel at the address and telephone

   number stated below.

   Respectfully submitted,

   /s/ Mark B. Marein____________                       /s/ Steven L. Bradley
   MARK B. MAREIN (0008118)                             STEVEN L. BRADLEY (0046622)
   Marein & Bradley                                     Marein & Bradley
   222 Leader Building                                  222 Leader Building
   526 Superior Avenue                                  526 Superior Avenue
   Cleveland, Ohio 44114                                Cleveland, Ohio 44114
   (216) 781-0722                                       (216) 781-0722
   Fax: (216) 781-6010                                  Fax: (216) 781-6010
   mark@mareinandbradley.com                            steve@mareinandbradley.com

                                    CERTIFICATE OF SERVICE

          A copy of the foregoing Entry of Appearance and Notice of Substitution of Counsel was

   served by Electronic Mail this 2nd day of September, 2020, all parties.

                                                                /s/ Steven L. Bradley
                                                                STEVEN L. BRADLEY (0046622)
